COURT OF APPEALS OF VIRGINIA


Present: Judges Humphreys, Clements and McClanahan
Argued at Richmond, Virginia


THOR T. JOHNSON
                                                            MEMORANDUM OPINION∗ BY
v.      Record No. 2235-06-2                             JUDGE ELIZABETH A. MCCLANAHAN
                                                                   JULY 3, 2007
COMMONWEALTH OF VIRGINIA


            FROM THE CIRCUIT COURT FOR THE CITY OF CHARLOTTESVILLE
                              Edward L. Hogshire, Judge

                   (Christopher C. Graham; Eustis & Graham, P.C., on brief), for
                   appellant. Appellant submitting on brief.

                   Richard B. Smith, Special Assistant Attorney General (Robert F.
                   McDonnell, Attorney General, on brief), for appellee.


        Thor T. Johnson (Johnson) was sentenced to a total of twenty-nine years and eleven

months for convictions on two charges of distribution of cocaine (second or subsequent offense)

and a probation violation. The trial court suspended twenty-five years and five months effective

upon Johnson’s entry into and successful completion of a post-incarceration program. On

appeal, he maintains the sentencing order imposes an unlawful sentence. We disagree and affirm

the trial court.

                                         I. BACKGROUND

        Johnson pled guilty to two charges of distribution of cocaine (second or subsequent

offense) in violation of Code § 18.2-248 and to a probation violation. At the time he pled guilty

and was sentenced, there were four years and eleven months left on his previously-suspended




        ∗
            Pursuant to Code § 17.1-413, this opinion is not designated for publication.
sentence. He faced up to life in prison for each violation of Code § 18.2-248.1 In the Sentencing

and Probation Violation Order, the trial judge revoked the balance of the previously-suspended

sentence, and sentenced Johnson to a term of ten years for the first violation of Code § 18.2-248

and to a term of fifteen years for the second violation. According to the order, “[t]he total

sentence imposed is twenty-nine (29) years, eleven (11) months.”

       The order provides for suspension of two years, eleven months on the probation

violation, nine years on the first violation of Code § 18.2-248, and thirteen years, six months on

the second violation of Code § 18.2-248. The order states: “The total sentence suspended is

twenty-five (25) years, five (5) months, effective at such time as the defendant is transferred to

either the Bridge Ministries Program or the Piedmont House Transitional Program” upon certain

specified conditions including good behavior, supervised probation and successful completion of

the transitional program should he become eligible. The final paragraph of the order states

Johnson shall “remain incarcerated until such time as space becomes available for him to enter

the Bridge Ministries Program or the Piedmont House Transitional Program should he be found

eligible for such programs.” In the summary section, the order reiterates the total sentence

imposed of twenty-nine years and eleven months with a suspension of twenty-five years and five

months “effective [a]t such time as the Defendant enters into, and [s]uccessfully completes,

[e]ither the Bridge Ministries Program, or the Piedmont House Transitional Program.”

                                          II. ANALYSIS

       On appeal, Johnson contends the sentencing order imposes an unlawful sentence because

it requires him to remain incarcerated until such time as he enters one of two post-incarceration



       1
        “Upon a second or subsequent conviction of [a violation of Code § 18.2-248], any such
person may, in the discretion of the court or jury imposing the sentence, be sentenced to
imprisonment for life or for any period not less than five years and be fined not more than
$500,000.” Code § 18.2-248(C).
                                                -2-
programs.2 According to Johnson, because he may never be accepted into one of these

programs, the order potentially requires him to serve an indefinite term of incarceration. The

Commonwealth argues Johnson is procedurally barred under Rule 5A:183 from challenging the

order on appeal since he did not object to the trial court’s order.

       Johnson acknowledges he never objected to the sentencing order. However, he contends

“the issue is jurisdictional” and relies on the principle that a sentence exceeding the statutory

maximum is unlawful. See Deagle v. Commonwealth, 214 Va. 304, 305, 199 S.E.2d 509, 510

(1973) (“Where the sentence imposed is in excess of that prescribed by law, that part of the

sentence which is excessive is invalid.”) (citing Crutchfield v. Commonwealth, 187 Va. 291, 46
S.E.2d 340 (1948)). The Supreme Court of Virginia has held the ends of justice exception to

Rule 5A:18 is justified when the sentence imposed exceeds that prescribed by law, Charles v.

Commonwealth, 270 Va. 14, 20, 613 S.E.2d 432, 435 (2005), and we have permitted a defendant

to challenge a sentence exceeding the statutory maximum even though defense counsel approved

the erroneous sentencing instruction, Batts v. Commonwealth, 30 Va. App. 1, 13, 515 S.E.2d
307, 313-14 (1999).

       In this case, however, the statutory maximum established by the General Assembly is life

imprisonment for both of Johnson’s drug convictions. Code § 18.2-248. The trial court



       2
         We note Johnson did not designate on brief where in the record he preserved this issue
for appeal as required by Rule 5A:20(c). Because we hold the issue was waived under Rule
5A:18, we need not address Rule 5A:20(c).
       3
          Rule 5A:18 states: “No ruling of the trial court . . . will be considered as a basis for
reversal unless the objection was stated together with the grounds therefor at the time of the
ruling, except for good cause shown or to enable the Court of Appeals to attain the ends of
justice.” “Under Rule 5A:18, a specific argument must be made to the trial court at the
appropriate time, or the allegation of error will not be considered on appeal.” Widdifield v.
Commonwealth, 43 Va. App. 559, 563, 600 S.E.2d 159, 161 (2004) (en banc). The purpose of
the rule is to afford the trial court an opportunity to rule intelligently on the issue presented.
Weidman v. Babcock, 241 Va. 40, 44, 400 S.E.2d 164, 167 (1991).
                                                  -3-
sentenced Johnson to twenty-nine years, eleven months with a suspended sentence of twenty-five

years, five months effective and conditioned upon his completion of a transitional program. The

language complained of by Johnson simply makes it clear that he is to remain incarcerated

(within his term) until such time as he enters one of the programs. Under any scenario, whether

or not he enters one of the programs, he never serves one day past twenty-nine years, eleven

months. His sentence does not, therefore, exceed the statutory maximum. Thus, the ends of

justice exception does not apply and Johnson’s challenge to the sentencing order is barred by

Rule 5A:18. Accordingly, we affirm the order of the trial court.

                                                                                  Affirmed.




                                              -4-